UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8568 John Hancock Financial Opportunities Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Holdings (27.1% of Total Investments on 4-30-13) Wells Fargo & Company 3.5% BB&T Corp. 2.6% PNC Financial Services Group, Inc. 3.2% Comerica, Inc. 2.3% Cullen/Frost Bankers, Inc. 3.1% M&T Bank Corp. 2.3% U.S. Bancorp 3.1% Berkshire Hills Bancorp, Inc. 2.0% JPMorgan Chase & Company 3.0% SunTrust Banks, Inc. 2.0% Industry Composition Commercial Banks 74.5% Real Estate Investment Trusts 2.6% Thrifts & Mortgage Finance 11.8% Insurance 0.4% Diversified Financial Services 5.0% Short-Term Investments 1.6% Capital Markets 4.1% 1 As a percentage of total investments on 4-30-13. 2 Cash and cash equivalents not included. 3 Investments focused on one industry may fluctuate more widely than investments across multiple industries. 6 Financial Opportunities Fund | Semiannual report Fund’s investments As of 4-30-13 (unaudited) Shares Value Common Stocks 97.6% (80.5% of Total Investments) (Cost $320,888,914) Financials 97.6% Capital Markets 2.6% KKR & Company LP 46,104 968,184 The Blackstone Group LP 98,870 2,031,779 The Carlyle Group LP (Z) 205,501 6,674,674 Commercial Banks 76.2% 1st United Bancorp, Inc. (Z) 450,221 2,984,965 Access National Corp. 47,155 592,738 Ameris Bancorp (I)(Z) 243,266 3,374,099 Anchor Bancorp, Inc. (I) 88,416 1,274,959 Avenue Bank (I)(R) 300,000 1,961,289 Bar Harbor Bankshares (Z) 53,347 1,920,492 BB&T Corp. (Z) 387,599 11,926,421 Bond Street Holdings LLC, Class A (I)(S)(Z) 284,903 3,988,642 Bond Street Holdings, Inc. (I)(S) 6,901 96,614 Bridge Capital Holdings (I)(Z) 150,564 2,195,223 Bryn Mawr Bank Corp. 80,000 1,858,400 BSB Bancorp, Inc. (I) 142,195 1,955,181 Camden National Corp. 36,776 1,227,951 Centerstate Banks, Inc. (Z) 362,291 3,014,261 Chemical Financial Corp. 49,753 1,233,874 City Holding Company (Z) 39,363 1,502,879 Comerica, Inc. (Z) 287,393 10,417,996 Commerce Bancshares, Inc. (Z) 66,613 2,671,847 ConnectOne Bancorp, Inc. (I) 21,761 631,069 Crescent Financial Bancshares, Inc. (I) 123,408 509,675 CU Bancorp (I) 91,813 1,285,382 Cullen/Frost Bankers, Inc. (Z) 235,579 14,231,327 DNB Financial Corp. 78,515 1,330,044 Eastern Virginia Bankshares, Inc. (I) 88,862 536,726 Evans Bancorp, Inc. 69,760 1,243,123 Fifth Third Bancorp (Z) 452,067 7,698,701 First Bancorp, Inc. Maine (Z) 266,499 4,554,468 First Community Corp. 136,228 1,215,154 First Connecticut Bancorp, Inc. 10,112 150,062 First Financial Bancorp 100,692 1,547,636 First Financial Holdings, Inc. (Z) 194,614 3,900,065 See notes to financial statements Semiannual report | Financial Opportunities Fund 7 Shares Value Commercial Banks (continued) First Horizon National Corp. (Z) 180,033 $1,872,343 First Merchants Corp. 118,683 1,926,225 First Security Group, Inc. (I)(R) 1,192,189 3,232,722 First Southern Bancorp, Inc., Class B (Florida) (I) 78,390 348,836 Firstbank Corp. 45,424 576,885 FirstMerit Corp. (Z) 196,902 3,372,931 FNB Corp. (Z) 767,513 8,741,973 Glacier Bancorp, Inc. (Z) 223,556 4,124,608 Guaranty Bancorp (I) 114,094 241,879 Hamilton State Bancshares (I)(R) 200,000 1,402,945 Hancock Holding Company (Z) 245,752 6,701,657 Heritage Commerce Corp. (I)(Z) 387,733 2,547,406 Heritage Financial Corp. 134,466 1,875,801 Heritage Oaks Bancorp (I)(Z) 650,719 3,591,969 Independent Bank Corp. — Massachusetts (Z) 195,961 6,082,629 Intermountain Community Bancorp (I) 115,108 1,487,195 M&T Bank Corp. (Z) 102,651 10,285,630 MB Financial, Inc. (Z) 123,205 3,050,556 Monarch Financial Holdings, Inc. 162,521 1,737,349 NewBridge Bancorp (I) 207,422 1,221,716 Northrim BanCorp, Inc. 77,232 1,682,113 Pacific Continental Corp. 183,645 2,053,151 PacWest Bancorp (Z) 41,762 1,158,060 Park National Corp. (Z) 42,113 2,879,687 Park Sterling Corp. (I)(Z) 585,931 3,357,385 Peoples Bancorp, Inc. 64,573 1,315,998 PNC Financial Services Group, Inc. (Z) 213,742 14,508,807 Prosperity Bancshares, Inc. (Z) 127,654 5,864,425 Sandy Spring Bancorp, Inc. 54,695 1,120,154 Sierra Bancorp 140,000 1,808,800 Southern First Bancshares, Inc. (I) 57,450 623,333 Southwest Bancorp, Inc. (I) 156,326 2,066,630 State Bank Financial Corp. 103,998 1,529,811 Suffolk Bancorp (I) 135,334 2,116,624 Sun Bancorp, Inc. (I) 550,598 1,772,926 SunTrust Banks, Inc. (Z) 309,973 9,066,710 Swedbank AB, Class A 164,324 4,052,419 Talmer Bancorp, Inc. (I)(S) 896,300 7,161,384 Trico Bancshares (Z) 202,536 3,538,304 Trustmark Corp. (Z) 123,537 3,032,833 U.S. Bancorp (Z) 417,621 13,898,427 Union First Market Bankshares Corp. (Z) 161,746 3,058,617 United Bancorp, Inc. (I) 317,968 1,669,332 United Bankshares, Inc. 34,178 865,045 Washington Banking Company 67,556 932,273 Washington Trust Bancorp, Inc. (Z) 123,905 3,314,459 Wells Fargo & Company (Z) 419,857 15,946,169 WesBanco, Inc. (Z) 137,003 3,429,185 8 Financial Opportunities Fund | Semiannual report See notes to financial statements Shares Value Commercial Banks (continued) Westamerica Bancorp. (Z) 25,066 $1,087,614 Wilshire Bancorp, Inc. (I)(Z) 618,257 3,950,662 Yadkin Valley Financial Corp. (I) 565,710 2,268,497 Zions Bancorporation (Z) 313,588 7,720,537 Diversified Financial Services 4.9% Bank of America Corp. (Z) 420,555 5,177,032 JPMorgan Chase & Company (Z) 274,274 13,442,169 Insurance 0.5% ACE, Ltd. (Z) 21,581 1,923,730 Real Estate Investment Trusts 0.9% Campus Crest Communities, Inc. 31,500 430,290 Digital Realty Trust, Inc. (Z) 14,500 1,022,540 Select Income REIT 32,258 920,321 Spirit Realty Capital, Inc. 50,000 1,076,500 Thrifts & Mortgage Finance 12.5% Berkshire Hills Bancorp, Inc. (Z) 358,903 9,281,232 Cheviot Financial Corp. 114,092 1,310,917 First Defiance Financial Corp. (Z) 125,381 2,838,626 Flushing Financial Corp. (Z) 192,160 2,916,989 Georgetown Bancorp, Inc. 65,000 893,750 Heritage Financial Group, Inc. (Z) 123,914 1,832,688 Hingham Institution for Savings (Z) 80,000 5,440,800 Home Federal Bancorp, Inc. 125,986 1,534,509 HomeStreet, Inc. (Z) 134,465 2,890,998 Hudson City Bancorp, Inc. (Z) 267,248 2,220,831 MutualFirst Financial, Inc. 100,539 1,615,662 New York Community Bancorp, Inc. (Z) 365,166 4,947,999 Rockville Financial, Inc. 106,610 1,385,930 Simplicity Bancorp, Inc. 109,586 1,643,790 Southern Missouri Bancorp, Inc. 56,094 1,402,350 United Community Financial Corp. (I) 287,588 1,064,766 WSFS Financial Corp. (Z) 73,787 3,611,136 Shares Value Preferred Securities 15.2% (12.5% of Total Investments) (Cost $54,481,809) Financials 15.2% Capital Markets 1.0% Hercules Technology Growth Capital, Inc., 7.000% (Z) 78,825 2,099,898 JMP Group, Inc., 8.000% 61,877 1,587,145 Commercial Banks 10.2% Boston Private Financial Holdings, Inc., 6.950% 160,000 4,070,400 Fidelity Southern Corp., 5.000% 2,000 1,965,000 First Bancshare (5.000% to 2-1-14, then 9.000% thereafter) 210,000 2,284,413 First Citizens Bancshares, Inc., Series A (5.000% to 2-1-14, then 9.000% thereafter) (R) 15,038 2,712,526 See notes to financial statements Semiannual report | Financial Opportunities Fund 9 Shares Value Commercial Banks (continued) First Financial Holdings, Inc., Series A (5.000% to 2-1-14, then 9.000% thereafter) 1,500 $1,492,781 First Southern Bancorp, Inc. (5.000% to 2-1-14, then 9.000% thereafter) 134 231,125 Fresno First Bank, Series C, 5.000% 11,660 1,154,573 NewBridge Bancorp, Series A (5.000% to 2-1-14, then 9.000% thereafter) 4,000 3,922,000 Royal Bank of Scotland Group PLC, Series N, 6.350% (Z) 139,650 3,225,915 Royal Bank of Scotland Group PLC, Series T, 7.250% (Z) 106,273 2,674,891 Taylor Capital Group, Inc., Series A, 8.000% (Z) 90,000 2,380,500 United Bancorp, Inc., Series A (5.000% to 2-1-14, then 9.000% thereafter) 1,500 1,440,000 United Community Banks, Inc. (5.000% to 2-1-14, then 9.000% thereafter) 4,081 3,952,326 United Community Banks, Inc., Series B (5.000% to 2-1-14, then 9.000% thereafter) 3,000 3,000,000 Zions Bancorporation, 6.300% (Z) 140,000 3,801,000 Real Estate Investment Trusts 2.3% Cedar Realty Trust, Inc., 7.250% 22,730 595,753 CommonWealth REIT, 6.500% 35,722 847,683 FelCor Lodging Trust, Inc., Series A, 1.950% 86,950 2,107,668 Strategic Hotels & Resorts, Inc., 8.250% (Z) 112,600 2,813,874 Strategic Hotels & Resorts, Inc., Series C, 8.250% (Z) 86,500 2,172,015 Thrifts & Mortgage Finance 1.7% First Pactrust Bancorp, Inc., 7.500% (Z) 120,500 3,120,950 United Community Financial Corp., Series A (I) 347 1,284,733 WSFS Financial Corp., 6.250% (Z) 80,000 2,144,000 Maturity Rate (%) date Par value Value Corporate Bonds 4.2% (3.5% of Total Investments) (Cost $14,689,524) Financials 4.2% Capital Markets 0.6% E*TRADE Financial Corp. (Z) 6.000 11-15-17 $2,000,000 2,115,000 Commercial Banks 2.8% Coal City Capital Trust I (P)(S) 2.087 09-01-28 1,000,000 730,000 Synovus Financial Corp. 5.125 06-15-17 1,000,000 1,010,000 Synovus Financial Corp. (Z) 7.875 02-15-19 3,000,000 3,442,500 United Community Banks, Inc. 9.000 10-15-17 3,500,000 3,675,000 Western Alliance Bancorp 10.000 09-01-15 1,500,000 1,665,000 Diversified Financial Services 0.8% Nationstar Mortgage LLC (S)(Z) 6.500 07-01-21 3,000,000 3,146,250 10 Financial Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Convertible Bonds 0.8% (0.7% of Total Investments) (Cost $3,000,000) Financials 0.8% BlackRock Kelso Capital Corp. (S)(Z) 5.500 02-15-18 $3,000,000 3,060,000 Shares Value Investment Companies 0.1% (0.1% of Total Investments) (Cost $443,098) Financials 0.1% FII BTG Pactual Corporate Office Fund 6,000 426,500 Warrants 1.3% (1.1% of Total Investments) (Cost $3,656,631) Financials 1.3% Commercial Banks 1.1% Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 58,123 857,224 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I) 93,762 1,012,630 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 178,684 2,048,423 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 71,471 155,807 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I) 33,222 18,604 Diversified Financial Services 0.2% Citigroup, Inc. (Expiration Date: 1-4-19; Strike Price: $106.10) (I) 1,045,183 564,294 Thrifts & Mortgage Finance 0.0% Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 27,297 91,718 Maturity Yield* date Par value Value Certificate of Deposit 0.0% (0.0% of Total Investments) (Cost $73,438) Country Bank for Savings 1.000 08-28-14 $1,936 1,936 First Bank Richmond 2.226 12-05-13 19,076 19,076 First Bank System, Inc. 0.549 04-02-15 4,906 4,906 First Federal Savings Bank of Louisiana 0.100 01-06-14 3,029 3,029 Framingham Cooperative Bank 1.147 09-08-13 3,862 3,862 Home Bank 0.867 12-04-13 18,442 18,442 Machias Savings Bank 1.000 05-24-13 1,927 1,927 Midstate Federal Savings and Loan 1.040 05-27-13 1,959 1,959 Milford Bank 0.995 06-04-13 1,853 1,853 Milford Federal Savings and Loan Association 0.250 10-21-13 2,019 2,019 Mount McKinley Savings Bank 0.200 12-03-13 1,693 1,693 Mt. Washington Bank 1.000 10-31-13 1,839 1,839 Newburyport Five Cent Savings Bank 0.750 10-20-14 2,062 2,062 Newton Savings Bank 0.998 05-30-13 1,891 1,891 OBA Federal Savings and Loan 0.750 06-15-13 1,307 1,307 Plymouth Savings Bank 0.200 04-21-15 1,931 1,931 Salem Five Cents Savings Bank 0.250 12-17-13 1,721 1,721 Sunshine Federal Savings and Loan Association 1.140 05-10-13 1,985 1,985 See notes to financial statements Semiannual report | Financial Opportunities Fund 11 Par value Value Short-Term Investments 2.0% (1.6% of Total Investments) (Cost $7,444,000) Repurchase Agreement 2.0% Repurchase Agreement with State Street Corp. dated 4-30-13 at 0.010% to be repurchased at $7,444,002 on 5-1-13, collateralized by $7,605,000 U.S. Treasury Bill, 0.010% due 4-3-14 (valued at $7,593,593, including interest) $7,444,000 7,444,000 Total investments (Cost $404,677,414) † 121.2% Other assets and liabilities, net (21.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage acquisition Acquisition share share of Fund’s Value as of Issuer, Description date cost amount amount net assets 4-30-13 Avenue Bank 1-29-07 $3,000,000 300,000 300,000 0.52% $1,961,289 First Citizens 12-17-12 $2,105,320 — 15,038 0.72% $2,712,526 Bancshares, Inc., Series A Bought: 15,038 First Security 3-28-13 $1,788,284 — 1,192,189 0.86% $3,232,722 Group, Inc. Bought: 1,192,189 Hamilton State 1-7-13 $1,358,000 — 200,000 0.37% $1,402,945 Bancshares Bought: 200,000 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is pledged as collateral pursuant to the Credit Facility Agreement. Total collateral value at 4-30-13 was $179,014,274. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At 4-30-13, the aggregate cost of investment securities for federal income tax purposes was $404,728,257. Net unrealized appreciation aggregated $50,694,381, of which $71,945,636 related to appreciated investment securities and $21,251,255 related to depreciated investment securities. 12 Financial Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N TS Financial statements Statement of assets and liabilities 4-30-13 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $404,677,414) $455,422,638 Cash 3,963,358 Foreign currency, at value (Cost $1,014) 1,001 Receivable for investmentssold 4,058 Dividends and interestreceivable 544,265 Receivable due fromadvisor 54,034 Other receivables and prepaidexpenses 54,005 Totalassets Liabilities Credit facility agreementpayable 80,000,000 Payable for investmentspurchased 3,979,647 Interestpayable 1,952 Payable toaffiliates Administrative servicesfees 90,057 Trustees’fees 41,031 Other liabilities and accruedexpenses 118,990 Totalliabilities Netassets Net assets consistof Paid-incapital $328,038,450 Accumulated distributions in excess of net investmentincome (8,639,424) Accumulated net realized gain (loss) on investments, options written and foreign currencytransactions 5,667,445 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 50,745,211 Netassets Net asset value pershare Based on 18,528,511 shares of beneficial interest outstanding — unlimited $20.28 number of shares authorized with no parvalue See notes to financial statements Semiannual report | Financial Opportunities Fund 13 F I N A N C I A L S T A T E M EN TS Statement of operations For the six-month period ended 4-30-13 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $4,713,793 Interest 550,469 Less foreign taxeswithheld (20,108) Total investmentincome Expenses Investment managementfees 2,182,089 Administrative servicesfees 473,060 Transfer agentfees 43,666 Trustees’fees 24,972 Printing andpostage 120,551 Professionalfees 153,892 Custodianfees 19,691 Registration and filingfees 15,936 Interestexpense 97,910 Stock exchange listingfees 11,946 Other 9,985 Totalexpenses Less expensereductions (283,836) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 5,917,978 Writtenoptions (226,003) Foreign currencytransactions (8,898) Change in net unrealized appreciation (depreciation)of Investments 28,125,539 Writtenoptions 150,253 Translation of assets and liabilities in foreigncurrencies (13) Net realized and unrealizedgain Increase in net assets fromoperations 14 Financial Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-13 ended (Unaudited) 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $2,374,292 $3,111,494 Net realizedgain 5,683,077 13,958,983 Change in net unrealized appreciation(depreciation) 28,275,779 60,317,478 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (10,972,584) 1 (3,176,174) From net realizedgain — (13,959,070) From tax return ofcapital — (408,876) Totaldistributions From Fund sharetransactions Repurchased — (6,987,727) Totalincrease Netassets Beginning ofperiod 350,451,118 297,595,010 End ofperiod Accumulated distributions in excess of net investment income Shareactivity Sharesoutstanding Beginning ofperiod 18,528,511 18,989,764 Sharesrepurchased — (461,253) End ofperiod 1 A portion of the distributions may be deemed a tax return of capital at year-end. See notes to financial statements Semiannual report | Financial Opportunities Fund 15 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.13 0.17 0.08 0.07 0.29 0.62 Net realized and unrealized gain (loss) oninvestments 1.83 3.97 (0.49) 1.19 (3.63) (8.94) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.59) 3 (0.17) (0.09) (0.06) (0.29) (0.68) From net realizedgain — (0.75) (0.82) (0.67) — (4.76) From tax return ofcapital — (0.02) — — (0.94) (0.51) Totaldistributions Anti-dilutive impact of repurchaseplan — 0.04 4 0.09 4 0.09 4 0.04 4 — Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 7 Total return at market value (%) 6 7 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $376 $350 $298 $338 $339 $439 Ratios (as a percentage of average netassets): Expenses beforereductions 1.76 8 1.53 1.52 1.51 1.55 1.49 Expenses net of fee waivers andcredits 9 1.60 8 1.38 1.37 1.36 1.40 1.34 Net investmentincome 1.33 8 0.94 0.48 0.39 1.88 2.51 Portfolio turnover (%) 8 19 23 34 37 27 Seniorsecurities Total debt outstanding end of period (inmillions) $80 — Asset coverage per $1,000 ofdebt 10 $5,698 — 1 Six months ended 4-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 A portion of the distributions may be deemed a tax return of capital at year-end. 4 The repurchase plan was completed at an average repurchase price of $15.15, $14.82, $15.04 and $12.99 for 461,253, 1,016,051, 803,485 and 290,700 shares, and $6,987,727, $15,062,318, $12,088,382 and $3,776,593 for the years ended 10-31-12, 10-31-11, 10-31-10 and 10-31-09,respectively. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend, capital gain and tax return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 7 Notannualized. 8 Annualized. 9 Expenses net of fee waivers and credits excluding interest expense is 1.55% (annualized) for the period ended 4-30-13. 10 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note 8). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. 16 Financial Opportunities Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Financial Opportunities Fund, formerly John Hancock Bank and Thrift Opportunity Fund (the Fund), is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Effective December 14, 2012, John Hancock Bank and Thrift Opportunity Fund changed its name to John Hancock Financial Opportunities Fund. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
